                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                               BOWLING GREEN DIVISION
                           CIVIL ACTION NO. 1:19-CV-00017-GNS


C.H., a minor, by and through his Next Friend,
Natural Guardian, and Parent, AMANDA SHIELDS                                          PLAINTIFF

v.

UNITED STATES OF AMERICA                                                           DEFENDANT


                         MEMORANDUM OPINION AND ORDER

       This matter is before the Court on Defendant’s Motion to Dismiss (DN 10), and Plaintiff’s

Motion for Leave to Serve Discovery (DN 12). The motions are ripe for adjudication. For the

reasons that follow, Defendant’s motion is GRANTED and Plaintiff’s motion is DENIED.

                                    I.      BACKGROUND

       C.H. is the child of Plaintiff Amanda Shields (“Plaintiff”), who has brought this lawsuit on

behalf of C.H. claiming that several medical professionals negligently provided services during

C.H.’s birth at the Fairview Community Health Center (“Fairview”) in Bowling Green, Kentucky.

(Compl. ¶¶ 6, 15, 23-25, DN 1). Allegedly as a result of the complications, C.H. suffers from

cerebral palsy, epilepsy, development delay, and cognitive impairment. (Compl. ¶¶ 23-25).

       In the Complaint, Plaintiff asserts that three specific medical professionals gave Shields

and him improper care: Heather Finney (“Finney”), a certified nurse midwife; Leigh Lindsey

(“Lindsey”), a certified nurse midwife; and Dr. Devin Trevor (“Dr. Trevor”), an obstetrician

gynecologist who was listed as Shields’s attending physician. (Compl. ¶ 19). Plaintiff contends

that these individuals were “employee[s] and/or agent[s] of Fairview Community Health Center.”

(Compl. ¶¶ 20-22). Plaintiff also asserts that Fairview is a health center program grantee under 42

U.S.C. § 254b and a Federal Tort Claims Act “deemed” Public Health Service employee under 42

                                                1
U.S.C. § 233(g-n). (Compl. ¶ 9). Because of Fairview’s status as a federal governmental entity,

Plaintiff claims the Federal Tort Claims Act (“FTCA”) applies here to afford a monetary recovery

from Defendant United States of America (“Defendant”), something that would otherwise be

barred by the principle of sovereign immunity.

       Defendant has moved to dismiss the claim alleging that this Court lacks subject matter

jurisdiction because Defendant has not waived its sovereign immunity. (Def.’s Mot. Dismiss 5-9,

DN 10). Plaintiff has moved for leave to conduct additional discovery prior to ruling on

Defendant’s dispositive motion. (Pl.’s Mot. Leave Conduct Disc. 1-5, DN 12).

                                       II.     DISCUSSION

       “The FTCA provides ‘a limited waiver of sovereign immunity, making the Federal

Government liable to the same extent as a private party for certain torts of federal employees acting

within the scope of their employment.’” Zion v. United States, 913 F. Supp. 2d 379, 383 (W.D.

Ky. 2012) (emphasis added) (quoting United States v. Orleans, 425 U.S. 807, 813 (1976)). The

dispute between the parties at this stage of the case rests on whether Finney, Lindsey, and Dr.

Trevor constitute federal “employees” for purposes of the application of the FTCA to make the

United States liable for their actions. “This is a question of subject matter jurisdiction. Federal

law governs this issue. Under federal law, the burden to establish jurisdiction rests on the

Plaintiff.” Id. at 383 (citations omitted).

       As the Sixth Circuit has stated:

       A Rule 12(b)(1) motion [for lack of subject matter jurisdiction] can either attack
       the claim of jurisdiction on its face, in which case all allegations of the plaintiff
       must be considered as true, or it can attack the factual basis for jurisdiction, in which
       case the trial court must weigh the evidence and the plaintiff bears the burden of
       proving that jurisdiction exists.




                                                  2
DLX, Inc. v. Kentucky, 381 F.3d 511, 516 (6th Cir. 2004) (citing RMI Titanium Co. Westinghouse

Elec. Corp., 78 F.3d 1125, 1133-35 (6th Cir. 1996); United States v. Ritchie, 15 F.3d 592, 598 (6th

Cir. 1994); Ohio Nat’l Life Ins. Co. v. United States, 992 F.2d 320, 325 (6th Cir. 1990)). The

United States makes a factual attack here, so Plaintiff “is not entitled to any presumptive

truthfulness as to her factual allegations. Rather, ‘this Court may weigh the evidence and resolve

any factual disputes when adjudicating such a jurisdictional challenge.’” Zion, 913 F. Supp. 2d at

383 (citations omitted).

       In analyzing this issue, the Southern District of Florida’s decision in Del Valle v. Sanchez,

170 F. Supp. 2d 1254 (S.D. Fla. 2001), is instructive because the facts there closely mirror the

case.1 In Sanchez, the plaintiffs brought suit against three medical professionals for negligence in

the prenatal and delivery care related to the birth of the plaintiffs’ child. Id. at 1259. Liability on

the part of the United States was sought pursuant to the FTCA and the Federally Supported Health

Centers Assistance Act (“FSHCAA”), 42 U.S.C. § 233. That court identified the issue before it as

follows:

       The exclusive remedy for claims against the United States for the tortious or
       negligent conduct of its employees is under the FTCA. Suits under the FTCA are
       limited to those that involve claims arising from “the negligent or wrongful act or
       omission of any employee of the Government . . . acting within the scope of his
       office or employment.” The FSHCAA, 42 U.S.C. § 233(g), provides an exclusive
       remedy under the FTCA, 28 U.S.C. § 1346(b), for medical malpractice of
       employees or contractors of the Public Health Service. The FTCA specifically
       excludes “any contractor with the United States” from its coverage, but the
       FSHCAA expands the definition of employee under the FTCA to include
       contractors, subject to certain qualifications. Thus, prior to the enactment of the
       FSHCAA, the United States was not liable under the FTCA for the acts or
       omissions of contractors. The issue presented, therefore, is whether [the medical
       professionals] qualify under the statutory language of the FTCA and FSHCAA as
       employees or contractors of the Public Health Service.


1
 Although Sanchez was a summary judgment case and the case before this Court is a motion to
dismiss case, that difference in procedural posture is irrelevant for purposes of Sanchez’s
articulation of the rules of law governing application of the FTCA.
                                                  3
Sanchez, 170 F. Supp. 2d at 1263-64 (citations omitted). The court then further expounded on the

application of the FTCA:

       The FTCA was not intended to apply to all persons or groups that are in any way
       associated or receive funding from the federal government. As stated above, the
       FTCA applies to employees of the federal government. An “‘[e]mployee of the
       government’ includes officers or employees of any federal agency, members of the
       military or naval forces of the United States, . . . and persons acting on behalf of a
       federal agency in an official capacity, temporarily or permanently in the service of
       the United States.”

       The standard for determining whether a party is an employee of the federal
       government or an independent contractor was established in United States v.
       Orleans, 425 U.S. 807 (1976). In that case, the court held that the determining
       factor was the level of control exercised by the federal government over the
       individual or agency. The government’s ability to compel compliance with
       standards, rules, and regulations was not important. Rather, in order to be
       considered a federal employee, the government had to have some level of control
       or supervision over the person’s physical conduct and his or her day-to-day
       functions.

       . . . “[T]he contract and the terms in fixing the relationship of the offending party
       are critical[.]”

       . . . Aside from the contract itself, courts have examined other factors to determine
       the degree of control exercised by the government. These factors include: (1) the
       payment of salary and insurance premiums; (2) the payment of taxes; (3) the intent
       of the parties; and (4) whether the government controlled the manner and method
       in which the doctor conducted his or her activities.

       ...

       Other courts have had occasion to apply the principles of Orleans to private
       physicians working under contractual relationships with medical facilities operated
       by or receiving funds from the United States. All of the circuits consistently have
       held that physicians in private practice or associated with an organization under
       contract to provide medical services to facilities operated by the federal government
       are independent contractors, not employees of the government for FTCA purposes.
       It is noteworthy that, in the few instances when courts have found the physicians to
       be employees rather than contractors, the United States was the party arguing that
       the physician was an employee under the FTCA.




                                                 4
Sanchez, 170 F. Supp. 2d at 1264-68 (emphasis in original) (citations omitted). The Court applied

these rules, finding that the three medical professionals did not constitute “employees” for

purposes of the FTCA and concluding that the United States could not be held liable for the acts

of the medical professionals.2

       On the same issue of whether certain individuals constitute employees or contractors for

FTCA purposes, this Court in Zion conducted a more cursory analysis, only focusing on the

language of the contract, in coming to the same conclusion as the Court in Sanchez on the United

States’s motion to dismiss. Zion, 913 F. Supp. 2d at 382-84.

       As in Sanchez and in Zion, the analysis here starts with the pertinent contract which

evidences no right of the necessary control over Finney, Lindsey, and Dr. Trevor by Fairview so

as to afford application of the FTCA. (Def.’s Mot. Dismiss Ex. A, at 2-9). Like Sanchez, the

contract here is between Fairview—i.e., the public health entity—and Finney, Lindsey, and Dr.

Trevor’s actual employer, “Commonwealth Health Corporation d/b/a Women’s Health Specialists

(“WHS”)[,]” a physician group practice specializing in obstetrics and gynecology, not between

Fairview and the individual medical professionals. (Def.’s Mot. Dismiss Ex. A, at 3). Just like

the contract in Sanchez, the contract here “makes no reference to the individual [medical

professionals.]” Sanchez, 170 F. Supp. 2d at 1265. Also like Sanchez, “[n]owhere does the




2
  The Court then discussed the application of the FHSCAA to the case, but that discussion is
irrelevant for purposes of the present case. C.H. has not brought suit under the FHSCAA,
presumably because he understands that would not be possible. As explained in Sanchez, only if
a contract exists directly between the medical professionals and the qualified entity, not between
the business entity employing the medical professionals and the qualified entity, may suit be
brought under the FSHCAA. Sanchez, 170 F. Supp. 2d at 1269-70 (FSHCAA “does not apply in
this case because there is no direct contractual relationship between the eligible entity and the
physician.” (quoting Dedrick v. Youngblood, 200 F.3d 744, 746-47 (11th Cir. 2001))). Here, no
contract exists between Finney, Lindsey, and Dr. Trevor and Fairview; rather, the contract is
between their employer and Fairview. (Def.’s Mot. Dismiss Ex. A, at 2-9, DN 10-1).
                                                5
agreement state that the professional association or the doctors will be subject to the [eligible

entity’s] control or supervision.” Id. In fact, as in Sanchez, “the opposite appears to be true[,]”

meaning there is no indication that Fairview exerts any control over Finney, Lindsey, and Dr.

Trevor. The contract here “outlines [the medical professionals’] major responsibilities [but] does

not prescribe how [the medical professionals] must perform those responsibilities.” (Def.’s Mot.

Dismiss Ex. A); see Zion, 913 F. Supp. 2d at 384 (citing Cowden v. U.S. Dep’t of Labor, No. Civ.

A. 04-CV-53-JMH, 2005 WL 1691036, at *1 (E.D. Ky. July 18, 2005) (holding that because the

alleged employee entity hired and retained its own staff, maintained responsibility for the

administration and operation of the government building, and the government only dictated that

the entity abide by broad guidelines, the entity was an independent contractor). Also the contract

here “does not provide a procedural guideline or a detailed manual for the work.” Zion, 913 F.

Supp. 2d at 384.

       Moreover, the medical professionals in the present case “did not receive any of the benefits

provided to employees of the [eligible entity]”:       There is no indication that the medical

professionals here “receive sick leave, vacation pay, health insurance, life insurance, or private

medical malpractice insurance from the [eligible entity].” Sanchez, 170 F. Supp. 2d at 1265. Also

like in Sanchez, WHS—not Finney, Lindsey, or Dr. Trevor—directly receives compensation from

Fairview. (Def.’s Mot. Dismiss Ex. A, at 4); see Sanchez, 170 F. Supp. 2d at 1265.

       At the end of the day, the evidence before the Court indicates that no one affiliated with

the public health entity, Fairview, “supervised the individual [medical professionals] on a day-to-

day basis.” Sanchez, 170 F. Supp. 2d at 1266 (citing Linkous v. United States, 142 F.3d 271, 276

(5th Cir. 1998)). In other words, the record establishes that “the government ha[s] [no] . . . level




                                                 6
of control or supervision over [Finney, Lindsey, and Dr. Trevor]’s physical conduct and his or her

day-to-day functions.” Id. at 1264-65 (citations omitted).

       Plaintiff attempts to avoid this conclusion by asking for leave to take discovery for

information that would support the claims asserted—i.e., to show control by Fairview over Finney,

Lindsey, and Dr. Trevor. It must be recognized, however, that:

       The party opposing dismissal and requesting discovery has the burden of
       demonstrating the need for it. The party is ‘“not entitled to jurisdictional discovery
       if the record shows that the requested discovery is not likely to produce the facts
       needed to withstand a Rule 12(b)(1) motion.’” “Moreover, the burden is greater
       where . . . ‘the party seeking discovery is attempting to disprove the applicability
       of an immunity-derived bar to suit because immunity is intended to shield the
       defendant from the burdens of defending the suit, including the burdens of
       discovery.’”

Skidmore v. Access Grp., Inc., 149 F. Supp. 3d 807, 810 (E.D. Mich. 2015) (citations omitted).

“‘[W]here the facts are relatively simple, [and] substantially uncontroverted, and the law is not

complex,’ . . . a district court [is] justified in ruling on a motion under Fed. R. Civ. P. 12(b)(1)

without pausing to make findings on disputed questions of fact.” Commodities Exp. Co. v. U.S.

Customs Serv., 888 F.2d 431, 436-37 (6th Cir. 1989) (quoting Cook v. Providence Hosp., 820 F.2d

176, 178 (6th Cir. 1987)).

       Plaintiff has not met her burden of showing that the requested discovery is likely to produce

facts necessary to withstand the United States’s motion. In both the requests for production and

requests for admission, Plaintiff essentially asks for contracts, correspondence, and admissions

purporting to evidence Fairview’s control over Finney, Lindsey, and Dr. Trevor. (Pl.’s Req.

Produc., DN 12-1; Pl.’s Req. Admis., DN 12-2). Yet, the record contains the contract between

WHS and Fairview coupled with the affidavit of the Executive Director/CEO of Fairview, Chris

Keyser (“Keyser”), declaring that no other relevant contract exists. (Keyser Aff. ¶ 2, DN 14-1).

In the affidavit, Keyser also states that “[Fairview] did not and does not . . . control the day-to-day

                                                  7
obstetric or gynecological medical care rendered by WHS, whether at [Fairview] or at another

facility.” (Keyser Aff. ¶ 3). The United States has refuted Plaintiff’s contention that Fairview

exerted control over these individuals so as to afford application of the FTCA and allow Plaintiff

to seek monetary recovery from the United States.

       More importantly, the Court can discern no possible information that Plaintiff could obtain

to warrant departure from “[a]ll of the circuits [whom] consistently have held that physicians3 in

private practice or associated with an organization under contract to provide medical services to

facilities operated by the federal government are independent contractors, not employees of the

government for FTCA purposes.” Sanchez, 170 F. Supp. 2d at 1267 (citing Duplan v. Harper, 188

F.3d 1195, 1200-01 (10th Cir. 1999); Robb v. United States, 80 F.3d 884, 890 (4th Cir. 1996);

Carrillo v. United States, 5 F.3d 1302, 1304-1306 (9th Cir. 1993); Broussard v. United States, 989

F.2d 171, 174-76 (5th Cir. 1993); Leone v. United States, 910 F.2d 46, 48-51 (2d Cir. 1990); Lilly

v. Fieldstone, 876 F.2d 857, 859-60 (10th Cir. 1989); Lurch v. United States, 719 F.2d 333, 336-

38 (10th Cir. 1983); Bernie v. United States, 712 F.2d 1271, 1273 (8th Cir. 1983)); see also Bryant

v. United States, No. CIV 98-1495-PCT-RCB, 2000 WL 33201357, at *3 (D. Ariz. 2000) (“Several

courts have considered the independent contractor exception in relation to physicians who have

contracted with the United States to provide services[,] . . . unanimously h[olding] that such

contract physicians are independent contractors and not employees of the government.” (citations

omitted)). Simply put, Finney, Lindsey, and Dr. Trevor were employees of a private organization,

WHS, under contract to provide medical services for Fairview, as evidenced by the contract




3
  Although Finney and Lindsey are certified nurse midwives and not physicians, there is no reason
to treat them differently from Dr. Trevor in light of Keyser’s statement that Fairview exerts no
control over any of WHS’s employees or activities related to obstetrical and gynecological care.
(Keyser Aff. ¶¶ 3-4).
                                                8
between WHS and Fairview. Based on the unanimous agreement among courts, this assuredly

characterizes them as contractors for FTCA purposes, and there is no reasonable likelihood that

discovery would yield information to change that fact. See Zion, 913 F. Supp. 2d at 386, 384

(declining further discovery at dismissal stage and concluding that tortfeasor was an independent

contractor “based upon the contractual language alone”); see also Lumpkins v. United States, 187

F. Supp. 2d 535, 540 (D. Md. 2002) (rejecting plaintiff’s request for further discovery regarding

independent contractor determination upon the United States’s motion to dismiss because that

finding was “controlled by the terms of the contract” and unnecessary).

       Finally, the Court notes that Plaintiff’s claims against the United States are dismissed with

prejudice. As the Sixth Circuit has explained: “Where a statutory right is being pursued, . . . and

the defense raised is that the plaintiff or defendant does not come within the purview of the statute,

the judicial acceptance of this defense, however it is accomplished, is the death knell of the

litigation and has the same effect as a dismissal on the merits.” Rogers v. Stratton Indus., Inc., 798

F.2d 913, 917 (6th Cir. 1986). Plaintiff is unable to maintain an action against the United States

because the FTCA precludes a plaintiff from bringing an action against the United States based on

injuries inflicted by individuals considered to be independent contractors and not employees of the

United States. In other words, the United States “does not come within the purview of the statute”

here because it cannot be sued unless it possesses an employer-employee relationship with the

individuals alleged to have inflicted injury upon Plaintiff. As such, Plaintiff’s claims against the

United States are dismissed with prejudice. See Zion, 913 F. Supp. 2d at 389 (dismissing with

prejudice purported FTCA claim against United States after finding tortfeasor to be an independent

contractor); see also Norton v. Murphy, 513 F. Supp. 944, 947 (D. Colo. 1981) (same).




                                                  9
                                 III.   CONCLUSION

      For the reasons set forth above, IT IS HEREBY ORDERED as follows:

      1.     Defendant’s Motion to Dismiss (DN 10) is GRANTED, and Plaintiff’s claims are

DISMISSED WITH PREJUDICE. The Clerk shall strike this matter from the active docket.

      2.     Plaintiff’s Motion for Leave to Serve Discovery (DN 12) is DENIED.




                                                           October 15, 2019

cc:   counsel of record




                                           10
